10/04/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                           Assigned on Briefs June 28, 2022

             STATE OF TENNESSEE v. LONNIE LYNN GRAVES

                 Appeal from the Criminal Court for Monroe County
                        No. 20-078 Sandra Donaghy, Judge
                     ___________________________________

                           No. E2021-00647-CCA-R3-CD
                       ___________________________________


Defendant, Lonnie Lynn Graves, pled guilty to possession of 26 grams or more of
methamphetamine with intent to sell or deliver, possession of a firearm with the intent to
go armed during the commission of a dangerous felony, and felon in possession of a firearm
but specifically reserved a certified question of law pursuant to Rule 37(b)(2)(A) of the
Tennessee Rules of Criminal Procedure. The question pertained to the legality of the
search of Defendant’s vehicle during a traffic stop for speeding which was the subject of
an unsuccessful suppression motion. Because the judgments failed to comply with the
strict requirements of Rule 37(b)(2)(A), Defendant did not properly reserve a certified issue
for review. As a result, we are without jurisdiction to review the merits of Defendant’s
claim, and accordingly dismiss his appeal.

              Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed.

JILL BARTEE AYERS, J., delivered the opinion of the court, in which CAMILLE R.
MCMULLEN and W. CAMPBELL, SR, JJ., joined.

Darren V. Berg, Knoxville, Tennessee, for the appellant, Lonnie Lynn Graves.

Herbert H. Slatery III, Attorney General and Reporter; T. Austin Watkins Senior Assistant
Attorney General; Stephen D. Crump, District Attorney General; and Ashley Ervin,
Assistant District Attorney General, for the appellee, State of Tennessee.
                                         OPINION

                                Facts and Procedural History

       This appeal arises from a certified question of law regarding the legality of a search
during which law enforcement found illegal drugs and contraband in Defendant’s truck.
After the trial court denied his motion to suppress the evidence found during the search,
Defendant pled guilty to the indicted drug-related charges subject to the outcome of the
appeal of this certified question. The record on appeal consists primarily of testimony
given at Defendant’s suppression hearing and the video recording of the stop and search
from the arresting officer’s body camera.

       At the suppression hearing, Aaron McMahan, a patrol officer in the Vonore Police
Department with roughly twelve years of experience testified that on April 14, 2018, at
approximately 7:30 p.m., he observed a white GMC truck traveling at a high rate of speed
on Highway 411 in Vonore. The police radar measured the truck’s speed at 61 miles per
hour in a 45-mile-per-hour zone. Consequently, Officer McMahan initiated a traffic stop.

        Officer McMahan followed the truck into the parking lot of the Vonore Drug Store,
parked behind the truck, approached the driver side of the truck, and came into contact with
Defendant whom he recognized based on prior contact. There was also a passenger in the
truck who was unknown to Officer McMahan. Officer McMahan testified that during a
traffic stop, he normally introduces himself, identifies the agency he works for, and asks
for the driver’s license, insurance, and proof of registration; he affirmed that he did so when
he pulled over Defendant. Officer McMahan recalled that it took him less than a minute
from the time he initiated his lights to when Defendant pulled over. He notified the
dispatcher that he was about to initiate a traffic stop before approaching Defendant.
“Having previous experience with [Defendant],” Officer McMahan called for backup.
Dennis Graham, a fellow officer in the Vonore Police Department, arrived at the scene in
his patrol car to provide assistance.

        Officer McMahan confirmed that he wears a body camera (“bodycam”) while on
patrol and was wearing one when he pulled over Defendant. The bodycam was located on
the left breast pocket of his uniform and recorded the traffic stop including the timeframe
of the stop. Officer McMahan explained that Defendant could not locate his license despite
looking in the glove compartment and the dashboard of his truck. Because Defendant was
unable to produce his license, Officer McMahan recalled using other information such as
Defendant’s social security number and date of birth to identify Defendant. Officer
McMahan asked Defendant for consent to search his truck but Defendant declined. Officer
McMahan’s bodycam video recording of the traffic stop was played following Officer
McMahan’s direct testimony.
                                             -2-
       The bodycam recording begins as Officer McMahan approaches the driver side of
Defendant’s truck and informs Defendant that he was pulled over for speeding. Officer
McMahan asks for Defendant’s license, car registration, and proof of insurance. Defendant
advises Officer McMahan that he “just bought the truck” and was making his way to
Knoxville to visit his daughter who was in the hospital recovering from a motorcycle
accident. As Defendant continues to look around the inside of his truck for his driver’s
license, Officer McMahan walks back to his patrol car.

       In his patrol car, Officer McMahan tells the dispatcher that he is handling a traffic
stop for speeding. The bodycam only picks up Officer McMahan’s side of the conversation
as he appears to be talking with another officer discussing Defendant and whether he
should ask Defendant for consent to search his vehicle. When Officer McMahan returns
to Defendant’s vehicle, Defendant hands over his registration and insurance paperwork,
but cannot find his license. Officer McMahan asks Defendant to walk back to his patrol
car so they can have a “conversation.” As they stand in front of his patrol car, Officer
McMahan asks Defendant if he has any weapons and pats him down. Nothing is found
during the pat down search. It is during the “conversation” that Officer McMahan asks
Defendant for consent to search his truck due to “run-ins in the past.” Defendant asks why
a search is needed, and Officer McMahan replies: “Looking for anything illegal, marijuana,
methamphetamine, cocaine, dead body, hand grenade, any of that good stuff. . . of course
with your consent.” Defendant does not understand why a search is needed for speeding.
Officer McMahan simply asks Defendant for a “yes” or “no” on the consent to search.
Defendant clearly says, “no,” and Officer McMahan replies, “okay.”

       Defendant is seen talking to another officer who has arrived on the scene, but cannot
be heard clearly on Officer McMahan’s bodycam. Initially, this officer, Officer Graham,
cannot be seen on the bodycam. He eventually comes into view and Defendant’s side of
the conversation can be heard clearly. Defendant asks Officer Graham what the officers
are looking for to necessitate a search. Defendant stresses that he is late in visiting his
daughter and that visiting hours will be over soon. Officer Graham can be heard telling
Defendant “that will speed process up to get you out of here.” Defendant still cannot
understand the need for a search and responds, “It’s crazy.” It is at this point Defendant
claims he denied consent for the second time. Neither party disputes the second denial of
consent.

       After Defendant has denied consent a second time, Officer McMahan walks toward
the back of his patrol car to take a call. After Officer McMahan finishes the call, he returns
to Defendant who is leaning against the hood of Officer McMahan’s patrol car. In the
background, Officer Graham can be seen walking to the passenger side of Defendant’s
truck. The passenger can be seen exiting the truck and walking to the front of the truck.
                                            -3-
The passenger door remains open, and the passenger is obscured by the truck. Officer
McMahan walks away from Defendant and closer to Officer Graham and the passenger.
Officer McMahan can be heard on his cell phone waiting on Defendant’s “status.” As
Officer McMahan walks to his patrol car past Defendant, he can be heard telling Defendant
to “hang tight, working on speeding things up a bit.” Officer McMahan steps into his patrol
car and continues to wait on the status of Defendant’s driver’s license.

       Thirty seconds after Officer McMahan gets into his patrol car, Officer Graham
approaches Defendant while he leans against the front hood of Officer McMahan’s patrol
car. Defendant and Officer Graham are seen to have a conversation, but they cannot be
heard on Officer McMahan’s bodycam.

       One minute and twenty seconds after he approaches Defendant a second time,
Officer Graham begins talking on his cell phone and walks over to Officer McMahan. He
tells Officer McMahan that Defendant is “going to give consent.” Officer Graham returns
to Defendant while Officer McMahan remains in his patrol car and waits for the status of
Defendant’s driver’s license. In the meantime, Officer Graham ends his call and begins
searching Defendant’s truck.

        A little over a minute after Officer Graham begins searching Defendant’s truck,
Officer McMahan learns that Defendant has a valid license and hangs up. However, he
remains in his patrol car. Officer Graham’s search of the truck can be seen on the bodycam.
Officer Graham pulls down the tailgate and instructs the passenger to sit there. Shortly
after, Officer McMahan gets out of his patrol car and informs Defendant that he will receive
a citation for speeding but will not be cited for not having his driver’s license. Defendant
tells the passenger that he will have to drive his truck.

        Officer McMahan tells Defendant, “That’s it as far as this stuff goes.” Defendant
replies that he did not think he was speeding. When asked whether he is on probation,
Defendant responds that he is on federal probation. Although Officer Graham cannot be
seen on the bodycam, Defendant tells him that there are “a bunch of tools under the seat
there.” A minute later, Officer Graham walks from the passenger side of the truck to his
patrol car carrying something in his left hand. Defendant continues to watch. Another
minute later, Officer McMahan asks Defendant if the truck and jacket belong to him.
Defendant replies yes to both. The jacket is on the hood of Officer Graham’s patrol car.
Thirty-nine seconds later, Officer McMahan tells Defendant, “Not sure what to do with
you yet, but I am going to detain you.” Although Defendant is not under arrest, he is told
that he is not free to go. Defendant is handcuffed and remains seated on the hood of Officer
McMahan’s patrol car.



                                           -4-
       Sixteen seconds later, Officer Graham walks to Officer McMahan and Defendant
carrying a backpack. Twenty seconds later, Officer McMahan “change[s] [his] mind”
about arresting Defendant when he sees Officer Graham hold up a clear plastic sandwich
bag with white powder. When questioned by Officer Graham, Defendant answers that he
does not know how much of the white powder he has in his bag but later mentions “three
to four ounces.” A full view of the contraband is seen on the back hood of Officer
McMahan’s car including a wad of cash. Defendant states that he did not know he “had it
in there.” Officer Graham replies, “You’re not going to misplace that much.” Defendant
reveals that he gets the drugs from Georgia and that someone brings it to his house. The
recording ends after the backpack is placed on the back hood of Officer Graham’s patrol
car.

        On cross-examination, Officer McMahan acknowledged that he did not hear
Defendant give Officer Graham consent to a search during the stop. Defendant was
standing in front of Officer McMahan’s car with a clear view of Officer Graham searching
Defendant’s truck. Officer McMahan did not hear any objection from Defendant while his
truck was being searched. Officer McMahan had presented Defendant with the citation for
speeding before Officer Graham had alerted him about what he had found in the truck.
After the search was completed, Officer Graham alerted Officer McMahan that “some
illegal substance” was found in the truck and that Defendant should be placed in custody.
After he was placed in custody, Defendant signed a consent to search form. The form was
exhibited to the hearing over Defendant’s objection. Officer McMahan denied that
Defendant was “hostile,” “agitated,” or “angry” with him during the stop.

       Officer McMahan testified that as a former officer in the Englewood Police
Department he had previous interactions with Defendant. Notably, he had received
complaints from concerned citizens that Defendant was selling methamphetamine out of
his home in Englewood and that firearms were also involved. Neighbors had complained
of drug users coming and going from Defendant’s home. Despite the complaints, Officer
McMahan testified that he had not previously arrested Defendant on any offenses including
drug offenses. He had however, pulled over Defendant for a traffic violation.

       Officer McMahan was asked to explain or clarify certain passages in the video
recording of the stop. Specifically, Officer McMahan was asked what he meant when he
told Officer Graham that “those times I asked him for it he’s given it.” Officer McMahan
explained that when he had previously pulled over Defendant for a traffic violation and
asked for consent to search, Defendant had given him permission to do so.

      Officer McMahan reiterated that there was probable cause to arrest Defendant
during the stop when Officer Graham found an illegal substance in Defendant’s jacket
which was found during the search of Defendant’s truck. Officer McMahan testified that
                                          -5-
he detained Defendant when he received “a signal for a safety” from Officer Graham.
Officer McMahan agreed that the consent form did not state the time when the consent was
given.

      Officer McMahan testified that the basis for the continued detention was
Defendant’s consent to search his truck:

      Officer Graham had obtained consent to search while I was writing the
      citation. And in the video he is conducting that search. And [Defendant]
      expressed no interest or expression that he wanted to leave. So Officer
      Graham continued with the search.

       When asked how many times an officer can ask for consent, Officer McMahan
replied that in Defendant’s case, he asked Defendant “once” and “was refused.” He added
that because Defendant refused, Officer McMahan did not search Defendant’s truck.
Officer McMahan later agreed with defense counsel that on the bodycam recording, he
could be heard asking for consent twice and Defendant refused to give consent both times.
Officer McMahan testified that he received training on obtaining a valid consent to search.
In terms of whether he received training on the number of times an officer can ask for
consent, Officer McMahan replied, “To my knowledge there’s no set amount. No means
no. Yes means yes.”

        Officer McMahan learned from Officer Graham that a K-9 officer was on the way
to the scene. Officer McMahan recalled Officer Graham leaning in to tell him that
Defendant had given consent as Officer McMahan was in his patrol car and writing up the
citation.

        Officer McMahan explained that it would have been quicker to process Defendant
had he produced his driver’s license. In that scenario, Officer McMahan would have
received information on Defendant’s license via radio transmission. Because Defendant
did not have his license, Officer McMahan had to call a different source to obtain
Defendant’s information which required more time. He could not specify how much time
was added to the stop because Defendant did not have his license. After watching the
relevant portion of the bodycam recording, Officer McMahan agreed that it took two and
half minutes to check on the status of Defendant’s license. Officer McMahan testified that
a person pulled over for speeding is generally held ten to twenty minutes to write up a
citation depending on a number of variables. Officer McMahan acknowledged that he does
not routinely request backup for speeding but did so in this case because of his prior
dealings with Defendant and because Defendant had a passenger. Officer McMahan
denied that Defendant had previously acted inappropriately or violently in the past. He
maintained that he requested backup for safety.
                                           -6-
       Dennis Graham, director of emergency management for Monroe County, testified
that on April 14, 2018, he was an officer with the Vonore Police Department. Officer
Graham1 testified that his background in law enforcement included a five-year stint in the
Monroe County Sheriff’s Department first as a patrol officer and later as a narcotics
detective. He had experience obtaining consent to search as both a patrol officer and as a
narcotics detective and estimated that he has requested and obtained consent “over a
hundred times.”

       In this case, Officer Graham testified that he was the backup for Officer McMahan
when he pulled over Defendant on Highway 411 near the Vonore Drug Store. Officer
McMahan had called Officer Graham after initiating the traffic stop of Defendant. Officer
Graham advised Officer McMahan to ask Defendant for consent to search his vehicle.
When Office Graham arrived at the scene, Defendant was standing in front of Officer
McMahan’s patrol car. Defendant had denied consent to search. Officer Graham observed
Officer McMahan and Defendant while they spoke. Officer Graham testified that both
men appeared to be calm and “nonchalant.”

       Because he and Officer Mahan had talked about getting a K-9 officer, Officer
Graham returned to his patrol car and via cell phone requested the K-9 unit. When Officer
Graham stepped out of his vehicle, Defendant asked him what was going on. Officer
Graham informed him that a K-9 unit was on the way to conduct a sniff test of Defendant’s
truck. According to Officer Graham, Defendant stated that if it would “speed the process
up, just go ahead and search.” At that point, Officer Graham called off the K-9 unit and
told Officer McMahan that Defendant had given him consent to search his truck.

        Officer Graham recalled that Defendant remained standing in front of Officer
McMahan’s patrol car as Officer Graham searched Defendant’s truck. Officer Graham
confirmed that there was a passenger in the truck, and he conducted a normal field
interview of the passenger. Officer Graham testified that Defendant did not make any
effort to stop the search or engage in conversation during the search other than to point out
that there may be tools in the truck. Officer Graham stated that at no point did Defendant
withdraw his consent to search or instruct him to stop searching his truck. Officer Graham
found a jacket in the backseat of the truck and in the jacket was a container with a crystal-
like substance which appeared to be methamphetamine. He also found a pipe with
methamphetamine residue.




       1
           We will identify this witness according to the position he held at the time of the underlying facts.
                                                     -7-
        Officer Graham had been issued a bodycam but he was not wearing it during the
traffic stop because the battery had run out earlier that day. He agreed that he could have
recorded the stop and the search with his cell phone but did not do so.

        Officer Graham recognized the waiver and consent form Defendant signed. To the
best of Officer Graham’s knowledge, Defendant signed the form in a formal interview after
the traffic stop was complete. Officer Graham was aware that Defendant had prior
encounters with law enforcement but was not involved in the investigation of those
encounters.

       On cross-examination, Officer Graham testified that he had been trained on what
constitutes a valid consent. He maintained that he called for the K-9 unit after Defendant
had initially denied consent. Officer Graham confirmed that when he spoke with Officer
McMahan via phone before arriving at the scene and advised Officer McMahan to ask
Defendant for consent to search, Officer McMahan informed him that Defendant “usually
consents.” Defense counsel noted that the conversation between the officers occurred five
minutes into the traffic stop and that Officer McMahan did not ask for consent until eight
minutes and forty-five seconds into the stop. When asked why the K-9 unit was not called
at that point, Officer Graham testified that the call was made after Defendant “denied
consent to both [him]self and Officer McMahan.” After Defendant consented to the search,
Officer Graham called off the K-9 unit. He acknowledged that his conversation with
Defendant wherein Defendant consented was not documented in a written report.

       Officer Graham understood that the scope of a search can be limited. When
Defendant agreed to the search of his truck, Defendant did not limit the scope of the search.
Officer Graham acknowledged that he did not ask Defendant for consent to search each
compartment of the truck nor did he ask for additional consent to search Defendant’s jacket.

       Defendant testified that Officer Graham told him that a K-9 unit was called to
conduct a search. Defendant denied that he gave Officer Graham consent to search his
truck or any specific part of his truck. He also denied asking Officer Graham whether it
would “speed up the process” if he consented to a search. Defendant acknowledged that he
stood and watched as Officer Graham searched his truck because he “d[id]n’t know what
else [he] was supposed to do.” He insisted that he was going to tell Officer Graham not to
search his truck but Officer Graham began searching the truck before Defendant could say
anything.

       Defendant testified that he did not know that Officer Graham was going to search
his truck until he began performing the search. Defendant acknowledged that he did not
ask Officer Graham why he was searching his truck or ask him to stop the search because

                                            -8-
Officer Graham was “a police officer with a gun.” He denied that he was trying to be
helpful and maintained that he did not understand why a search was necessary for speeding.

        Defendant admitted that he had been arrested before the search “more than two”
times. During his prior arrests, Defendant was questioned by law enforcement. He was
therefore “not completely” unaware of how the criminal justice system operates. He
testified that he was on federal probation under supervision by the Federal Bureau of
Prisons.

        After hearing the evidence, the trial court denied Defendant’s motion to suppress.
In the trial court’s oral ruling, the court accredited the testimonies of the two officers. The
trial court believed Officer McMahan’s testimony that he had previous experience with
Defendant which included allegations of drug dealing and was “impressed with the level
of professionalism” exhibited by Officer McMahan during the traffic stop. And “in spite
of the cordial relationship between [Defendant and Officer McMahan],” the trial court
believed that Officer McMahan was justified in requesting assistance for the traffic stop.
The trial court concluded that the length of the stop was not unreasonably long. The trial
court noted that because Defendant was unable to produce his driver’s license, it took
Officer McMahan longer to verify the validity of Defendant’s status. The trial court also
found that Officer McMahan was alerted about another call during the stop which reflected
the normal course of an officer’s patrol.

       While the trial court agreed with the defense that Officer Graham should have had
a working body camera because a recording from his vantage point would have been “very
helpful,” the trial court nonetheless accredited Officer Graham’s testimony that Defendant
had given consent. The trial court believed Officer Graham would not have performed the
search without obtaining Defendant’s consent. The trial court found that Officer Graham’s
testimony was supported by Defendant’s behavior during the search noting that Defendant
watched Officer Graham search his truck and at no time withdrew his consent or restricted
the scope of the consent to a certain part of his truck. The trial court also found that
Defendant could have refused to sign the waiver and consent form after the search but
instead signed the form.

       The trial court gave no weight to Defendant’s testimony that he never consented to
a search of his truck finding that Defendant’s testimony was contradicted by Defendant’s
signed waiver and consent form, the testimonies of Officer McMahan and Officer Graham,
and the casual behavior of Defendant and his passenger while Officer Graham was
conducting the search.

      The trial court concluded that based on the totality of the circumstances, Defendant
had knowingly and freely given consent to search his vehicle. After the trial court made
                                             -9-
its ruling, Defense counsel asked, for purposes of a potential interlocutory appeal or a Rule
37 certified question, whether the case presented issues dispositive of the case. The trial
court disagreed that the case presented a dispositive issue relative to all the counts in the
indictment:

       The charges in this case are possession with the intent to sell or deliver 26
       grams or more of methamphetamine, possession of a firearm with intent to
       go armed. I didn’t even hear about any guns. Possession of a firearm after
       having been convicted of a violent felony. So it’s not dispositive of the case.
       It’s dispositive perhaps of the drugs in Count 1.

       After the trial court denied his motion to suppress, Defendant pled guilty to the drug-
related charges. He was sentenced to fifteen years at 35% for possession of
methamphetamine, three years at 100% for possession of a weapon during the commission
of a dangerous felony, and fifteen years at 35% for the possession of a firearm by a
convicted felon. The trial court ran the fifteen-year sentences concurrently with each other
but consecutive to the three-year sentence.

      At the plea submission hearing, the trial court reviewed the terms of the plea
agreement as summarized above, and read the certified questions into the record:

       Whether the search of the defendant’s vehicle violated the 4th Amendment
       of the United States Constitution or Article 1, Section 7 of the Tennessee
       Constitution based on the following questions:

       Whether the length of the officers’ detention of the defendant prior to the
       defendant allegedly giving consent to search was unreasonable?

       Whether it is permissible for an officer to ask a suspect for consent to search
       a vehicle after the suspect has recently refused consent to search twice all
       while being detained?

       Whether an officer exceeds the scope of consent to search a vehicle by
       searching through a bag within the vehicle which the suspect did not
       explicitly give the officer consent to search and regarding which the officer
       did not ask for consent to search?

       The trial court noted that “the parties agree that a finding related to the above
outlined issues would be dispositive of the case.” Under oath, Defendant confirmed the
terms of the plea agreement including the decision to reserve a certified question. The trial
court then advised Defendant of his rights, the State gave a summary of the factual basis
                                            - 10 -
for the plea, and Defendant testified that he was pleading guilty because it was in his best
interest to do so. The trial court accepted Defendant’s plea and stated that the certified
question “would be dispositive of the case.” Defense counsel then asked the trial court to
“approve the question” for purposes of appeal and the trial court responded as follows:

       Your Honor, I believe Rule 37 actually requires the Court to not only find
       it’s dispositive, but to approve the question itself. Just so – I’m making sure
       my records [are] preserved on appeal. Could the Court please approve the
       question?

       The Court: Sure. I will approve the question. And I do find that it’s
       dispositive.

       Judgments were entered and the certified question was identified in all three
judgment forms. Below the certified question is the following sentence: “The parties agree
that a finding related to the above outlined issues would be dispositive of the case.”
Defendant filed a timely appeal from the entry of the judgments.

                                         Analysis

       Defendant claims the trial court erred by denying his motion to suppress because
the evidence preponderates against the court’s finding that he consented to the search of
his truck. He also claims the length of the detention before his arrest was unreasonable.
Specifically, Defendant argues that it was unreasonable for the officers to wait to call the
K-9 unit after he had denied consent a second time, and to continue to detain him after he
had been issued the citation for speeding.

       The State argues that the appeal should be dismissed because the certified question
does not comply with Tennessee Rule of Criminal Procedure 37(b)(2)(A) (“Rule 37(b)”),
and because the certified question is not dispositive. Alternatively, the State argues that
should this court find that the procedural requirements have been met and the certified
question is dispositive, that the trial court did not abuse its discretion in denying
Defendant’s motion to suppress the evidence found in the search of Defendant’s truck.
Although squarely raised as the first issue in the State’s brief regarding the alleged
deficiencies in the certified question, Defendant chose not to file a reply brief. See Tenn.
R. App. P. 27(c). Having reviewed the record and the relevant legal authority, we agree
with the State that Defendant failed to comply with the requirements of Rule 37(b).

       Whether the certified question is dispositive of the case is a question of law which
we review de novo. See, e.g., State v. Scott, 619 S.W.3d 196, 203 (Tenn. 2021) (citing
State v. Dailey, 235 S.W.3d 131, 134-35 (Tenn. 2013). “[T]he reviewing court must make
                                           - 11 -
an independent determination that a certified question is dispositive.” Dailey, 235 S.W.3d
at 135.

        Under Rule 37(b)(2)(A) of the Tennessee Rules of Criminal Procedure, a defendant,
may plead guilty and “explicitly reserve – with the consent of the state and of the court,” a
certified question of law that is dispositive of the case for appeal, so long as the following
requirements are met:

       (i) the judgment of conviction or order reserving the certified question that is
       filed before the notice of appeal is filed contains a statement of the certified
       question of law that the defendant reserved for appellate review;

       (ii) the question of law as stated in the judgment or order reserving the
       certified question identifies clearly the scope and limits of the legal issue
       reserved;

       (iii) the judgment or order reserving the certified question reflects that the
       certified question was expressly reserved with the consent of the state and
       the trial court; and

       (iv) the judgment or order reserving the certified question reflects that the
       defendant, the state, and the trial court are of the opinion that the certified
       question is dispositive of the case[.]

Because these procedural requirements are “explicit and unambiguous,” they must be
strictly followed. State v. Armstrong, 126 S.W.3d 908, 912 (Tenn. 2003) (quoting State v.
Irwin, 962 S.W.2d 477, 479 (Tenn. 1998)). “[A] substantial compliance standard would
be very difficult to apply in a consistent and uniform manner, and therefore would conflict
with the very purpose of Preston.” Id. In State v. Preston, 759 S.W.2d 647, 650 (Tenn.
1988), the Supreme Court provided “explicit” guidance on “what the appellate courts will
hereafter require as prerequisites to the consideration of the merits of a [certified] question
of law.” Indeed, Rule 37(b) was amended in 2002, to specifically include the Preston
requirements. State v. Melissa A. Simmons, No. M2003-03064-CCA-R3-CD, 2005 WL
468295, at *2 (Tenn. Crim. App. Feb. 23, 2005).

       Consistent with the Tennessee Rules of Appellate Procedure, Defendant, as the
appellant, carries the burden of insuring that all the prerequisites of Rule 37(b) are in the
final order or judgment and that “the record brought to the appellate courts contains all of
the proceedings below that bear upon whether the certified question of law is dispositive
and the merits of the question certified.” Id.; see also e.g., Tenn. R. App. P. 24(b) (“the
appellant shall have prepared a transcript of such part of the evidence or proceedings as is
                                            - 12 -
necessary to convey a fair, accurate and complete account of what transpired with respect
to those issues that are the bases of appeal”).

        On appeal, the State maintains that Defendant failed to properly reserve the certified
question because the judgments do not reflect that the certified question was expressly
reserved with the consent of the trial court and that the trial court was of the opinion that
the certified question was dispositive of the case. The Special Conditions box on each of
the three judgment forms notes the certified question reserved in this case. Below the
certified question is the following sentence: “The parties agree that a finding related to the
above outlined issues would be dispositive of the case.”

       While the above sentence reflected on the judgment is clear that the State is of the
opinion that the certified question is dispositive, it does not state that the trial court is of
the opinion that the question is dispositive. See Tenn. R. Crim. P. 37(b)(2)(A)(iv) (“the
judgment or order reserving the certified question reflects that the defendant, the state, and
the trial court are of the opinion that the certified question is dispositive of the case”)
(emphasis added). We agree with the State that the trial court is not a “party” with an
interest in the outcome of the case and is therefore not included in the language on the
judgment form about the dispositive nature of the certified question. See Black’s Law
Dictionary (11th ed. 2019) (“Party”: One by or against whom a lawsuit is brought; anyone
who both is directly interested in a lawsuit and has a right to control the proceedings, make
a defense, or appeal from an adverse judgment”).

       The trial court’s oral finding at the plea hearing stating its opinion on the dispositive
nature of the certified question does not save this appeal from dismissal because Rule 37(b)
requires the trial court’s opinion be in “the judgment or order reserving the certified
question” and not in some other part of the record. See, e.g., Preston, 759 S.W.2d at 650
(“Regardless of what has appeared in prior petitions, orders, colloquy in open court or
otherwise, the final order or judgment from which the time begins to run to pursue a
T.R.A.P. 3 appeal must contain a statement of the dispositive certified question of law
reserved by defendant for appellate review and the question of law must be stated so as to
clearly identify the scope and the limits of the legal issue reserved”).

        Furthermore, the trial judge’s signature on the judgments containing the certified
question is insufficient to demonstrate the judge’s consent to reserving the certified
question and the judge’s opinion that the question is dispositive of the case. See State v.
Scott Eric McDonald, No. E2006-02568-CCA-R3-CD, 2007 WL 4460141, at *3 (Tenn.
Crim. App. Dec. 20, 2007) (“[w]hile it may be inferred from the placement on the judgment
that the State and the court agreed, it is not explicitly stated as required by the rule. Thus,
we must agree with the State that the Appellant has failed to properly certify this question
of law”). To hold otherwise would run contrary to Preston.
                                             - 13 -
        We likewise hold that the judgments do not reflect that the certified question was
expressly reserved with the consent of the trial court and the State. See Tenn. R. Crim. P.
37(b)(2)(A)(iii) (“the judgment or order reserving the certified question reflects that the
certified question was expressly reserved with the consent of the state and the trial court”);
see also Scott Eric McDonald, 2007 WL 4460141, at *3 (certified question appeal
dismissed where “[n]owhere on the document is there any mention that the State and the
trial court consented to the reservation or that they agreed that the question was
dispositive”); State v. Michael Lamar Pritchett, No. W2008-02396-CCA-R3-CD, 2009
WL 2767136, at *3 (Tenn. Crim. App. Aug. 31, 2009) (this court declined to address
whether certified question was sufficiently limited in scope where the final order failed to
state whether the certified question was expressly reserved as part of the plea agreement,
that the state and the trial judge consented to the reservation, and that the state and the trial
judge agreed that the question was dispositive of the case); State v. Melissa A. Simmons,
No. M2003-03064-CCA-R3-CD, 2005 WL 468295, at *3 (Tenn. Crim. App. Feb. 23,
2005) (appeal dismissed where documents did not show that the certified question was
“expressly reserved with the consent of . . . the trial judge” or that “the trial judge [is] of
the opinion that the certified question is dispositive of the case”); State v. Jonathan A.
Wheatley, No. M2019-00071-CCA-R3-CD, 2020 WL 774161, at *3 (Tenn. Crim. App.
Feb. 18, 2020) (appeal dismissed where neither the judgment nor the order containing the
certified questions contained the requisite statements that the State and the trial court
agreed to the reservation of a certified question, and that the Defendant, the State, and the
trial court were of the opinion that the certified questions were dispositive of the case).
This court is without jurisdiction to consider this appeal due to the lack of compliance with
Rule 37(b).

        Moreover, had the judgments reflected that the certified question was expressly
reserved by the trial judge and the State, and found by the trial judge to be dispositive as
required under Rule 37(b), the certified question here is not dispositive of the case. The
question does not “clearly identify the scope and the limits” of the issue. See Tenn. R.
Crim. P. 37(b)(2)(A)(ii). Defendant’s question consists of a prefatory question and three
sub-questions. The prefatory question – whether the search of Defendant’s vehicle violated
the 4th Amendment of the United States Constitution or Article 1, Section 7 of the
Tennessee Constitution – is overly broad. State v. Sean Matthew Houser, No. E2020-
01389-CCA-R3-CD, 2022 WL 1184057, at *3-4 (Tenn. Crim. App. Apr. 21, 2022)
(holding certified question was overly broad for failing to identify the issue preserved for
appeal). On the other hand, the three sub-questions are too narrowly drawn as they do not
encompass the trial court’s holdings on the issues presented, and the questions further fail
to set forth the legal basis and relief for Defendant’s claim.



                                             - 14 -
                                     CONCLUSION

       Because the certified question set forth in the judgments fails to comply with the
requirements of Rule 37(b), this court lacks jurisdiction to consider the certified question.
Accordingly, we will not address the merits of the certified question. The appeal is
dismissed.


                                              ____________________________________
                                              JILL BARTEE AYERS, JUDGE




                                           - 15 -